—Per Curiam.
Respondent was admitted to practice by this Court in 1994. She maintains an *738office for the practice of law in the City of Gloversville, Fulton County.
Respondent has failed to comply with a subpoena duces tecum issued by this Court which directed her to appear on August 29, 2002, for examination under oath by petitioner and produce escrow account records. Respondent has further failed to reply to petitioner’s instant motion to suspend her from practice until such time as she complies with the subpoena (see 22 NYCRR 806.4 [b]). Under such circumstances, we grant petitioner’s motion (see e.g. Matter of Kenneally, 296 AD2d 652).
Cardona, P.J., Mercure, Peters, Spain and Lahtinen, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is suspended from practice pending her compliance with the subpoena duces tecum dated August 6, 2002, effective 20 days from the date of this decision, and until further order of this Court; and it is further ordered that for the period of her suspension respondent is commanded to desist and refrain from the practice of law in any form either as principal or as agent, clerk or employee of another; she is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provision of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).